Title: To Thomas Jefferson from William H. Beaumont, 25 January 1803
From: Beaumont, William H.
To: Jefferson, Thomas


          
            Sir.
            Maysville, Kentucky, Janry. 25th 1803.
          
          During the presidency of Mr. Washington, I commenced a Newspaper in the interior of Pennsylvania—Its tendency was by no means pleasing to the adherents of his successor Mr. Adams—The persecution of such Editors as dared to profess principles hostile to their views, became general throughout the United States. I among the rest, being pointed at as a disorganiser and consequently a dangerous person became one of the proscribed, and was destined to become the Victim of a formidable party.
          Judge Addison, to whom, after repeated solicitations and threats, alternately made use of, I refused to become a tool in his nefarious pursuits, exerted himself to the utmost to accomplish my ruin. Scarcely established in business, and burthened as I was, with a large family, he was but too successful. I removed to the State of Kentucky, but the effects of the Malevolence I had experienced, followed me. I was, prior to the auspicious change in the Affairs of the United States, obliged to relinquish my employment, and have been for some time out of business, without the means of resuming it, or providing for my Children.
          To the Secretary of the Treasury and several Gentlemen in Congress, I am personally known—they can vouch for the truth of what I have asserted, and also that I have ever demeaned myself as a good Citizen and a tried Republican.
          The object, Sir, of my troubling you with this simple narrative, is to interest you so far in my behalf as to induce you to confer on me some appointment, if any should occur, that would enable me to rescue a promising family from indigence.—Messrs. Hoge, Smilie, Lucas and Fowler of the House of Representatives, will inform you if I may be confided in. To those Gentlemen I refer you.
          
          Should I be deemed an object worthy your Attention, either at the present or a future day, I shall do my utmost to repay your confidence by a faithful discharge of the duties entrusted to me.
          Convinced as I am of your Attention to the interest of all your fellow citizens, and knowing that you take a pleasure in relieving the oppressions of the former Administration I shall not attempt an Apology for this intrusion but subscribe myself
          with the greatest Respect Your Obedt.
          
            W. H. Beaumont
          
        